Citation Nr: 0500607	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  94-33 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bronchial asthma.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The appellant served on active duty from November 1967 to 
September 1970.  

This matter comes before the Board of Veterans' Appeals  
(Board) on appeal from two rating decisions by the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO).  In a July 1994 rating decision the RO denied 
the veteran's claim for service connection for bronchial 
asthma.  In a September 2002 rating decision the RO granted 
the veteran's claim for service connection for diabetes 
mellitus and assigned a 20 percent evaluation.  The veteran 
appealed the initial 20 percent evaluation assigned.  

At the August 2003 videoconference hearing the veteran 
withdrew his claim for an increased evaluation for 
posttraumatic stress disorder.  


FINDINGS OF FACT

1.  There is competent medical evidence that the veteran does 
not currently have bronchial asthma.  

2.  Diabetes mellitus is manifested by the use of insulin and 
a restricted diet.  


CONCLUSIONS OF LAW

1.  Bronchial asthma was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103A, 5107(b) 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2004).  

2.  The criteria for an initial evaluation in excess of 20 
percent for diabetes mellitus are not met.  38 U.S.C.A. §§ 
1155, 5100, 5102, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.120, 3.159, Part 4, .7, 4.119, Diagnostic Code 7913 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for Bronchial Asthma  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

Service medical records show that the veteran complained of 
asthma all his life in December 1967.  On examination his 
lungs were clear but he had some shortness of breath.  In 
February 1968 the veteran complained of a sore throat and 
spitting up blood.  On examination his chest appeared clear 
and his throat was inflamed.  In May 1968 the veteran 
complained of asthma.  He reported trouble breathing with 
dust in the air and heat.  In June 1968 the veteran reported 
a history of asthma.  On examination his lungs were clear.  
In July 1968 the impression was bronchitis.  In August 1968 
the impression was acute tonsillitis.  In October 1968 the 
veteran complained of asthma.  He reported that he had asthma 
all of his life and that he had his last attack at age 17.  
The veteran reported 5 episodes while in Vietnam however; 
there were no entries to document such attacks.  Entries 
showed that his lungs were clear.  The veteran was evaluated 
by the Chief of Medicine NSA, in August and found fit for 
duty.  He continued to complain of difficulty breathing on 
exertion and some wheezing.  Physical examination in 
relationship to his respiratory system revealed hypertropic 
tonsils, mildly injected and a completely clear chest.  His 
chest films were unremarkable.  From their viewpoint the 
veteran was fit for full duty.  In September 1969 the 
impression was tonsillitis.  In August 1970 the impression 
was subclinical post strep.  

Post service private medical records show that in July 1979 
the veteran related having asthma with wheezing which lasted 
the whole day soon after exposure to acid fumes of whatever 
variety.  In December 1982 the impression was 
nasopharyngitis.  In April 1990 the impression was 
pharyngitis strep.  

The February 1999 VA examiner commented that the veteran 
appeared to have had asthma prior to his entry into the 
service and the VA examiner was not able to find any data 
which showed any exacerbation while he was in the service and 
nothing showed that it was present at the time of his 
discharge.  The February 1999 VA examiner felt strongly that 
the veteran's current symptoms were because of his massive 
obesity more so than his asthma and at any rate, the examiner 
did not find evidence for his asthma being service related.  

The April 2002 VA examiner commented that on looking on the 
pulmonary function test the veteran did not appear to have 
asthma and looking into the claim file, on the veteran's sick 
hall, the veteran was never admitted or treated while on 
active duty for asthma.  The April 2002 VA examiner indicated 
that the veteran had not been followed by any private doctor 
or admitted from the history and studies and reviewing the 
medical chart.  It appeared that the veteran did not have any 
asthma and the veteran could not give any definite 
medication.  He was using over-the-counter medication.  

Consequently, there is no competent medical diagnosis of 
bronchial asthma for which service connection can be granted.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  In 
Brammer, the United States Court of Appeals For Veterans 
Claims (Court) stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability."  
Brammer, 3 Vet. App. at 225.  The Court further stated that 
where the proof is insufficient to establish a present 
disability there can be no valid claim for service 
connection.  Id.  In the absence of proof of a present 
disability there is no basis on which to grant service-
connection.  See Degmetich v. Brown, 104 F.3d 1328 (1997) 
(interpreting 38 U.S.C. § 1131 as requiring the existence of 
a present disability for VA compensation purposes); see also 
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of present disability there can be no valid claim).  

The veteran testified at the videoconference hearing about 
his claimed asthma.  However, laypersons are competent when 
it regards the readily observable features or symptoms of 
injury or illness.  Layno v. Brown, 6 Vet. App. at 469.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

Inasmuch as the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
bronchial asthma the benefit-of-the-doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

II.  Initial Evaluation for Diabetes Mellitus  

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2003).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. West, 
12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Fenderson, 12 
Vet. App. at 126; Francisco, 7 Vet. App. at 58.

The United States Court of Appeals For Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2003) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  

Service connection for diabetes mellitus was granted in 
September 2002.  A 20 percent evaluation was assigned under 
Diagnostic Code 7913, for diabetes mellitus.  Under these 
criteria, a 20 percent rating is assigned when the veteran's 
diabetes requires insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
rating is warranted where the disorder requires insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating is warranted when the disorder requires insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent 
evaluation requires more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2004).  

Private medical records dated October 2000 to October 2001 
showed that the veteran as being treated for diabetes 
mellitus.  The veteran was overweight and was encourage to 
increase exercise and to loose weight.  He was advised to 
decrease his carbohydrates and sugar in his diet.  In October 
2000 the veteran's extremities did not reveal any edema.  In 
May 2001 the veteran's lungs were clear.  His heart had 
regular rate and rhythm, without murmur.  His extremities 
were negative.  In June 2001 the veteran's head, eyes, ears, 
nose and throat examination were negative.  Examination of 
his neck was negative.  The veteran's lungs were clear and 
his heart was normal.  His extremities were negative.  In 
July 2001 the veteran's head, eyes, ears, nose and throat 
examination were negative.  Examination of his neck was 
negative.  The veteran's lungs were clear and his heart was 
normal.  There was some puffiness in his extremities.  In 
October 2001 the veteran's head, eyes, ears, nose and throat 
examination were negative.  His lungs were clear to 
auscultation.  His heart had regular rate and rhythm, without 
murmur, rubs or gallops.  His extremities did not reveal any 
clubbing, cyanosis or edema or paraesthesias or no diabetic 
changes in the feet.  The veteran's eye examination was 
normal.  

At the July 2001 VA examination the veteran was on insulin 
and one oral hypoglycemic agent.  The veteran denied any 
palpations and paroxysmal nocturnal dyspnea.  He also denied 
fever, nausea or vomiting, diarrhea, constipation, 
hemoptysis, hematemesis, melena or hematuria.  He did not 
have any dysuria or urinary tract infections.  The veteran 
had urinary frequency, however, his was on diuretics as well.  
On physical examination head, eyes, ears, nose and throat 
examination revealed pupils equal, round and reactive to 
light and accommodation.  Extraocular movements were intact.  
There was no jugular venous distention and no carotid bruits.  
The veteran's lungs were clear to auscultation bilaterally.  
The heart was regular rate and rhythm, without any murmurs, 
gallops, or rubs.  There was no parasternal heave.  There was 
no apical displacement.  The abdomen was soft, nontender with 
normal active bowel sounds.  The extremities had 1+ bilateral 
edema without any clubbing or cyanosis.  Vascular examination 
showed 2+distal pulses.  Neurological examination revealed 
that cranial nerves II through XII were grossly intact with 
2+ deep tendon reflexes.  The impression was diabetes 
mellitus with possible early diabetic neuropathy.  

VA outpatient treatment records, dated February 2002 to 
January 2003, show that the veteran was seen for diabetes 
mellitus.  In September 2002 and January 2003 the assessments 
included noninsulin dependent diabetes mellitus, 
hyperlipidemia, and renal insufficiency.  In September 2002 
the veteran's lungs were clear to auscultation.  Heart sounds 
1 and 2 were regular rhythm and rate without murmur.  His 
abdomen was soft, round and nontender with positive bowel 
sounds.  There was 2=3+ edema in the lower extremities 
bilaterally.  In January 2003 the veteran's lungs were clear 
to auscultation.  Heart sounds 1 and 2 were regular rhythm 
and rate without murmur.  His abdomen was soft and bowel 
sounds were positive.  There was trace to 1+ edema in the 
ankles bilaterally.  

In brief, the medical evidence, while reflecting that the 
veteran's diabetes requires the regular use of insulin, does 
not demonstrate that his activities are regulated due to his 
diabetes, in fact he was encouraged to increase exercise in 
order to loose weight.  The medical evidence of record does 
not show episodes of ketoacidosis or hypoglycemic reactions 
requiring hospitalization, twice a month visits to a diabetic 
care provider, or complications that would not be compensable 
if separately evaluated.  For example at the July 2001 VA 
examination his pupils equal, round and reactive to light and 
accommodation.  Neither the private medical records nor the 
VA outpatient treatment records showed any eye disabilities 
due to the veteran's diabetes.  Accordingly, the criteria for 
a disability rating greater than the 20 percent evaluation 
currently assigned are not met.  

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
an initial evaluation in excess of 20 percent for his 
service-connected diabetes mellitus.  Thus, the Board 
concludes that the preponderance of the evidence is against 
the claim, and it must be denied.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  

III.  Duty To Assist  

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003)).

There has been a significant amount of analysis pertaining to 
the effective date, the scope, and the remedial aspects of 
the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); 
Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), withdrawn 
and reissued, ___ Vet. App. ___, No. 01-944 (June 24, 2004) 
(Pelegrini II).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  In 
Pelegrini II, cited above, the United States Court of Appeals 
of Veterans Claims (Court) stated that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

The Board is further aware that much of the majority opinion 
in Pelegrini II, which includes the portion quoted 
immediately above, has been characterized as, "at best, 
dictum."  Id., slip op. at 23 (Ivers, J., concurring in part 
and dissenting in part).  In any event, considering all the 
foregoing authorities as applicable to this case, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter.

VA satisfied this duty by means of a letter to the veteran 
from the RO dated in July 2001.  Specifically, in the July 
2001 RO letter the RO informed the appellant of the 
following: 1.) VA's duty to notify the appellant about the 
claim; 2.) VA's duty to assist the appellant in obtaining 
evidence for the claim; 3.) What must the evidence show to 
establish entitlement; 4) What information and evidence was 
still needed from the appellant; and 5.) What the appellant 
could do to help with the claim.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In July 1994, prior to the enactment of the VCAA, 
the RO initially denied the claim on appeal.  The veteran was 
not provided VCAA notice until July 2001.  After the content-
complying July 2001 RO letter the veteran's claim was again 
considered by the RO in the May 2002 supplemental statement 
of the case.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  There is no indication that the disposition 
of his claim would not have been different had he received 
pre-AOJ adjudicatory notice pursuant to section 5103(a) and § 
3.159(b).  Accordingly, any such error is nonprejudicial.  
See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO has obtained the veteran's service medical 
records and post service VA and private medical records.  
There is no indication that additional relevant records 
exist.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The appellant was afforded VA medical examinations 
in February 1999, July 2001 and April 2002.  Therefore, the 
Board concludes that no further assistance to the veteran is 
required.  

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice and assistance provisions of the new legislation the 
Board finds no prejudice to the appellant by proceeding with 
appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

The RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.  


ORDER

Service connection for bronchial asthma is denied.  

An initial evaluation in excess of 20 percent for diabetes 
mellitus is denied.  



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


